Case: 19-10967       Document: 00515665306            Page: 1      Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                               December 8, 2020
                                     No. 19-10967
                                                                                  Lyle W. Cayce
                                   Summary Calendar                                    Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   LaBrandon Marquise Gill,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:19-CR-93-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          LaBrandon Gill was convicted by a jury of two counts of bank robbery
   by intimidation per 18 U.S.C. § 2113(a). The district court sentenced him to
   210 months of imprisonment and three years of supervised release on each
   count, to run concurrently, and $3,879 in restitution.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-10967        Document: 00515665306           Page: 2     Date Filed: 12/08/2020




                                       No. 19-10967


          On appeal, Gill argues that the evidence was insufficient to satisfy the
   intimidation element of § 2113(a) for each robbery. Although Gill concedes
   that his motion for judgment of acquittal was untimely, he contends that he
   preserved the issue because he challenged the sufficiency of the evidence in
   his motion for a mistrial. That motion concerned a witness’s credibility and
   alleged perjury as distinguished from the sufficiency of the evidence. Thus,
   plain-error review applies, and Gill must establish “(1) an error (2) that is
   clear or obvious and that (3) affected [his] substantial rights.” United States
   v. Reed, 974 F.3d 560, 561 (5th Cir. 2020) (internal quotation marks and
   citation omitted). “If the first three prongs are satisfied, we may exercise our
   discretion to correct the error only if it (4) seriously affects the fairness, integ-
   rity or public reputation of judicial proceedings.” Id. (internal quotation
   marks and citation omitted).
          When robbing the first bank, Gill gave a note to a teller that said
   “$10,000 in bundles” and orally told her to “just make this easy.” When
   robbing the second bank, he gave a note to a teller instructing her to “go to
   the vault and get $10,000” and not to “make this harder than it has to be.”
   Gill cannot show that it was a clear or obvious error to consider his demands
   for money and instructions to the tellers as implicit threats and thus sufficient
   evidence of intimidation. See United States v. McCarty, 36 F.3d 1349, 1357−58
   (5th Cir. 1994).
          Accordingly, the conviction and sentence are AFFIRMED.




                                            2